Citation Nr: 1750251	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  09-37 547	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for anxiety disorder from June 12, 2008 to June 11, 2014.

2.  Entitlement to a disability rating in excess of 70 percent for anxiety disorder from June 11, 2014.

3.  Entitlement to an effective date prior to June 11, 2014 for the grant of a total disability rating based on individual unemployability.

4.  Entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney
ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to April 1964 and February 1968 to April 1968.  The Veteran died in August 2015.  The appellant is the Veteran's surviving spouse.

These matters come before the Board of Veterans Appeals (Board) on appeal from March 2008, July 2014, and January 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office.

In a June 2013 decision, the Board granted an initial disability rating of 50 percent for anxiety from January 29, 2004 to June 12, 2008.  The Board found the issue of entitlement to a total disability rating based on individual unemployability (TDIU) was raised by the record as part and parcel of the Veteran's claim for an increased initial disability rating, pursuant to Rice v Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the issues of entitlement to a disability rating in excess of 30 percent for an anxiety disorder from June 12, 2008 and entitlement to a TDIU for further development.

The Veteran appealed the part of the Board's June 2013 decision that denied an initial disability rating in excess of 50 percent from January 29, 2004 to June 12, 2008 to the United States Court of Appeals for Veterans Claims (Court).  A May 2014 joint motion for remand (JMR) and Court Order vacated the Board's June 2013 decision in regard to that issue, and remanded the claim to the Board for action consistent with the terms of the JMR.

In a July 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted a disability rating of 50 percent from June 12, 2008, and a disability rating of 70 percent from June 11, 2014 for anxiety disorder.  The AOJ also granted entitlement to a TDIU effective June 11, 2014.  

In a November 2014 decision, the Board granted an initial 70 percent disability rating for anxiety disorder from January 29, 2004 to June 12, 2008, and denied a higher rating for that time period.  The Board noted the July 2014 AOJ decision, but found that as the Veteran had not been granted the maximum benefit allowed for the entire appeal period, the claims of entitlement to increased disability ratings for anxiety disorder were still active pursuant to AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, the Board remanded the issues of entitlement to increased disability ratings for anxiety disorder for the AOJ to issue a supplemental statement of the case.  The Board also remanded the issue of entitlement to an effective date prior to June 11, 2014 for the grant of a TDIU for the issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

In March 2017, the appellant perfected appeals as to the issues of entitlement to an earlier effective date for the grant of a TDIU, and entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or by reason of being housebound.

Since the issuance of the February 2015 supplemental statement of the case and the February 2017 statements of the case, the appellant submitted an affidavit in April 2017, as well as a private vocational assessment in July 2017.  The appellant's representative submitted signed waivers of consideration of this additional evidence by the AOJ.

The issue of entitlement to SMC based on the need for regular aid and attendance or by reason of being housebound is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran's anxiety disorder was manifested by symptoms which more nearly approximated total occupational and social impairment.

2.  It was factually ascertainable that the Veteran was unable to obtain or maintain substantially gainful employment due to his service-connected anxiety disorder throughout the appeal period.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the appellant, the criteria for a 100 percent disability rating for anxiety disorder from June 12, 2008 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2017).

2.  The criteria for an effective date of January 29, 2004, but no earlier, for entitlement to a TDIU have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

      Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Anxiety disorder (Diagnostic Code 9413) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).


	Analysis

As discussed above, in a November 2014 decision the Board granted an initial disability rating of 70 percent for anxiety disorder from January 29, 2004 to June 12, 2008.  Accordingly, only the issues of entitlement to increased disability ratings from June 12, 2008 and from June 11, 2014 are currently before the Board.

The Board initially notes that, in addition to anxiety disorder, diagnoses of other nonservice-connected mental disorders are of record.  The Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Notably, in this case, the medical evidence of record is unclear in distinguishing between symptoms caused by the Veteran's nonservice-connected mental disorders and those caused by his service-connected anxiety disorder.  Resolving all reasonable doubt in the appellant's favor, for the purposes of this decision, the Board will consider all of the Veteran's mental health symptoms to be related to his service-connected anxiety disorder in the adjudication of this claim.

Following careful review of all the evidence of record, to include the Veteran's VA treatment records, his VA examination reports, relevant private treatment records, Social Security Administration (SSA) records, and the competent and credible lay statements of record, the Board finds that there is an approximate balance of positive and negative evidence as to whether the Veteran's psychiatric symptoms more nearly approximated total occupational and social impairment, as contemplated by a 100 percent disability rating.  See 38 C.F.R. §§ 4.7, 4.130.

The Veteran's service-connected anxiety disorder was manifested by symptoms including anxiety, suspiciousness, panic attacks, agoraphobia, chronic sleep impairment, depression, memory loss, disturbance of motivation or mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work and work-like settings, social avoidance/isolation, alcohol abuse, impaired impulse control such as unprovoked irritability with periods of violence, dissociative symptoms, suicidal ideation, and homicidality.  See, e.g., September 2014 Dr. W.J.A. psychological evaluation report; June 2014 VA examination report; November 2008 Circles of Care discharge summary; October 2008 Dr. W.J.A. psychological evaluation report.

First, the Board finds there is an approximate balance of positive and negative evidence as to whether the Veteran's anxiety disorder was manifested by symptoms which more nearly approximated total occupational impairment since June 12, 2008.

During a February 2008 VA examination, the Veteran reported he would get angry quickly, had a hard time getting along with others and keeping jobs, as well as worry and problems focusing.  The Veteran further reported having trouble leaving home, and "panic attacks" triggered by going out.  Upon examination the VA examiner noted the Veteran had possible mild remote memory impairment.  The Veteran reported a vague occupational history at that time, which included construction and handyman work on and off for many years, working for himself or for others.  The Veteran further reported some short-term, part time jobs, but did not elaborate or explain why he stopped working.

In an October 2008 psychological evaluation report, psychologist Dr. W.J.A. noted the Veteran's report that he obtained a GED during his active duty service.  The Veteran reported that during service he attended auto mechanics school, and that upon his first discharge he was employed by a gas station for a six month period.  He noted that he then worked in construction until his return to military service, and he returned to construction work for approximately one year subsequent to his discharge.  The Veteran reported that since that time he had worked in short-term positions of employment, explaining that his longest position of employment was for one year.  He estimated that he was fired from two positions, and regarding his other positions of employment the Veteran explained that he just got mad and quit.  Dr. W.J.A. indicated the Veteran also described being impacted by an inability to leave his home, and a history of arguments and physical fighting with other individuals with whom he worked.  Following her interview and assessment of the Veteran, Dr. W.J.A. noted the Veteran exhibited significant cognitive difficulties in problems with concentration, immediate memory, and memory for events in the recent past.  She further noted the Veteran's difficulties with impulse control, as evidenced by his suicidality, his difficulty with irritability, and his angry outbursts, finding these were quite evident and likely to substantially negatively impact the Veteran's employment. 

During a July 2010 VA psychiatry appointment, the Veteran reported that after the military he had worked several jobs, but never stayed long in each job because of his anxiety and mood swings.  At that time the Veteran reported being afraid to go out of his home or into crowds, and that he would have attacks of panic.  During an August 2010 VA psychiatry visit, the Veteran reported being easily frustrated and somewhat irritable, and that usually he would have physical altercations only on provocation, which he state included having a visitor in his home.  The Veteran reported he could go grocery shopping at night, but he could not stay long, and otherwise his daughter did most of his chores outside the home.

VA mental health treatment records from 2010 to 2014 continued to document the Veteran's difficulty with leaving his home except for doctors' appointments due to his anxiety and reported panic attacks, as well as recurring issues with irritability and aggression.

On a March 2014 VA Form 21-8940, the Veteran indicated that from approximately January 2006 to January 2010 he had worked as a self-employed handyman for approximately 20 to 25 hours per week, earning approximately $300 per month.  The Veteran indicated he stopped working because of his disability.

In a March 2014 statement, the Veteran reported that he was constantly anxious and suffered from debilitating panic attacks when around people.  He reported his panic attacks had progressed to the point he did not leave his house, and if he left home he had to be accompanied by someone close to him in any social situation.  The Veteran also reported he could no longer drive himself because of his severe road rage stemming from his anxiety.

Following a June 2014 VA examination, the VA examiner indicated the Veteran's symptoms of his anxiety disorder included anxiety, suspiciousness, panic attacks, memory loss, disturbance of motivation or mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work and work-like settings, and impaired impulse control such as unprovoked irritability with periods of violence.  The June 2014 VA examiner opined the Veteran would have difficulty keeping and/or maintaining a job with his reported level of anxiety.

In a July 2014 affidavit, the Veteran reported that he left his last job due to his anxiety disorder symptoms.  The Veteran reported that while he was working he used to take additional breaks when needed in order to calm down and prevent any confrontations with others from getting worse or becoming physical.  The Veteran stated that because of his anxiety disorder he felt he was not able to leave his house and he relied on his wife or a friend to get things for him, only leaving the house to go to doctors' appointments.  The Veteran stated he felt his anxiety disorder impaired him from doing any type of work because of confrontations with others, and how it impacted his judgment and mood.

In a September 2014 psychological evaluation report, Dr. W.J.A. indicated she had reviewed the entire evidentiary record, and interviewed the Veteran again in July 2014.  Dr. W.J.A. stated the Veteran experienced a marked pattern of social avoidance, and also exhibited serious anxiety-related symptomatology accompanied by a mood disorder and by alcohol abuse which began to affect his social and occupational functioning during service, and which was ongoing through the time of that assessment.  Dr. W.J.A. opined the Veteran was unable to secure and follow substantially gainful employment.

Accordingly, the Board finds that the evidence of record indicates that despite his attempts to perform some part-time, self-employed handyman work, throughout the appeal period the Veteran's anxiety disorder resulted in memory and attention problems, anger and irritability impairing his ability to maintain effective work relationships, panic symptoms causing difficulty adapting to stressful circumstances, and panic attacks impairing his ability to simply leave his home.  

Accordingly, the Board will afford the appellant the benefit of reasonable doubt, and finds the evidence of record indicates that the Veteran's anxiety disorder symptoms resulted in what more nearly approximated total occupational impairment since June 12, 2008.

Further, the Board finds the evidence of record indicates there may have been some fluctuation regarding the social impairment caused by the Veteran's anxiety disorder symptoms.  However, the Board finds that, upon review of the totality of the evidence of record, there is an approximate balance of positive and negative evidence as to whether the Veteran's anxiety disorder was manifested by symptoms which more nearly approximated total social impairment.

The Veteran's VA treatment records since June 12, 2008 repeatedly document the Veteran's difficulties leaving his home due to his anxiety and panic symptoms.  Although the Veteran made small gains at times, as discussed above the Veteran often reported he could only leave home when accompanied by a family member or close friend, and could not remain out or in public places for long or he would have a panic attack.  The Veteran reported that often a family member or friend would do his shopping or chores for him.  In an April 2017 affidavit, the appellant indicated that in the years preceding his death, the Veteran's anxiety had progressed to the point that he was isolated in his room the majority of the day and stopped interacting with the outside world due to his mistrust and fear of other people and interacting socially.  

The evidence of record indicates the Veteran's irritability, aggression, and isolation also negatively impacted his family relationships and his few friendships.  The evidence of record indicated the Veteran became physically aggressive with his sons-in-law multiple times, though he stated he liked them both and was unsure what would set him off.  The Veteran reported his daughters were indicating they might have him involuntarily admitted under the Baker Act due to these incidences.  See, e.g., August 13, 2008 VA mental health outpatient note; August 12, 2008 VA mental health outpatient note; April 2008 VA mental health outpatient note.  In November 2008, the Veteran was involuntarily admitted to Circles of Care hospital by the local sheriff's office under the Baker Act after being found intoxicated outside his home, unsure of where or when it was, or what he was doing, but saying something was happening and he needed to get out of there.  The sheriff's office noted a past incident in which the Veteran had brandished a firearm, scaring his girlfriend who had fled the residence.  

The Veteran also reported several physical altercations with friends and/or individuals from the American Legion during the appeal period.  See, e.g., August 13, 2008 VA mental health outpatient note; August 12, 2008 VA mental health outpatient note; June 2008 VA mental health outpatient note.  In the April 2017 affidavit the appellant indicated that in the years preceding his death, the Veteran would refuse to see visitors and these old friends if they came to the house, and that as a result of his self-isolation in his room he lost his friendships and connections with his American Legion and motorcycle friends.

In the September 2014 psychological evaluation report, Dr. W.J.A. noted the Veteran's report that he married his fourth wife in March 2012, but their marriage was not good as a result of his being basically housebound due to his social isolation and its effects on his wife.  The Veteran stated they tended to hardly talk.  The April 2017 affidavit from the appellant tends to indicate the only social contacts the Veteran had by the time of his death were his wife, one of his daughters, and a home health care provider, as she describes him as being extremely reclusive.

Accordingly, as the totality of the evidence of record indicates that throughout the appeal period the Veteran's anxiety disorder symptoms resulted in physical aggression towards family members and his few friends, and worsening social isolation in his home to the point of being described as reclusive and losing most contacts outside of his fourth wife and at least one daughter, with indications of strains in those relationships as well, the Board will afford the appellant the benefit of the doubt, and finds the evidence of record indicates the Veteran's anxiety disorder symptoms resulted in what more nearly approximated total social impairment.

As the Board finds that the Veteran's anxiety disorder symptoms more nearly approximated total occupational and social impairment, the Board finds a 100 percent disability rating is warranted for the period before the Board.  See 38 C.F.R. §§ 4.7, 4.130.

Earlier Effective Date for TDIU

      Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.
"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disabilities is part and parcel of an increased rating claim when such claim is reasonably raised by the record.

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

In cases involving an increased disability rating, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400(o); VAOPGCPREC 12-98 (1998).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

      Analysis

First, the Board finds that under Rice, the Veteran's TDIU appeal was part and parcel of the Veteran's appeal for an increased initial disability rating for his anxiety disorder.  The appellant contends the Veteran was unable to obtain or maintain substantially gainful employment due to his service-connected anxiety disorder.  See March 2014 VA Form 21-8940; June 2013 Board decision; May 2010 Veteran letter to his Congressional representative.

Next, the Board finds that per this decision, the Veteran met the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) throughout the appeal period.  The Veteran's only service-connected disability was his anxiety disorder.  See January 2015 rating decision.  As of January 29, 2004 the anxiety disorder was rated as 70 percent disabling, and per this decision, the Veteran's anxiety disorder was rated as 100 percent disabling from June 12, 2008.  See 38 C.F.R. § 4.16(a).

Further, the Board finds the totality of the evidence of record indicates it was factually ascertainable the Veteran was unable to obtain or maintain substantially gainful employment due to his service-connected anxiety throughout the appeal period.  

As discussed above, the Board finds the Veteran's service-connected anxiety disorder resulted in total occupational impairment as of June 12, 2008.  Prior to 2008, the evidence of record indicates the Veteran worked full time in customer service in the plumbing department of a Lowe's Home Center store from June 2006 to October 2006, until the Veteran abandoned the job.  See June 2014 VA Form 21-4192.  In a July 2014 affidavit, the Veteran indicated he left his job at Lowe's due to his anxiety disorder, and he quit instead of waiting to be terminated.  The Veteran reported he started to get into confrontations with customers and co-workers on a daily basis, and at times the confrontations got close to becoming physical.  The Veteran reported his anxiety got worse over time and he could get angry very easily.  He stated that he would take additional breaks when needed to calm down and prevent any confrontations from getting worse.  The Veteran stated he left the job because he did not want the confrontations with others to become worse or get physical.  He further stated that he stopped going to work because he could not even walk out the front door of his house because of his anxiety disorder.

In the September 2014 report of psychological assessment, Dr. W.J.A. opined that based upon her assessments of the Veteran, and her thorough review of the evidentiary record, it was at least as likely as not the Veteran was unable to secure and follow substantially gainful employment since 2004 due to his severe psychiatric disability.  She noted the Veteran's report that he had left his job at Lowe's because he was having problems just walking in the door, and he would become angry with customers if they put something back on a shelf in the wrong spot.

In a June 2017 vocational assessment report, C.E.B. indicated he had reviewed the evidentiary record, and conducted telephone interviews of the appellant and the appellant's sister.  C.E.B. noted a SSA earnings statement indicated the Veteran's annual earnings from 1988 until the time of his death only exceeded the poverty level threshold during 2006.  C.E.B. noted the reports of the appellant and her sister that during 2006 the Veteran had worked at Lowe's after his daughter suggested he try returning to work, but that he worked for less than six months due to worsening anxiety at work.  C.E.B. opined that Veteran's 2006 employment at Lowe's should be classified as a failed return to work attempt.  He further noted the Veteran's attempts after his job at Lowe's to work part time as a self-employed handyman, and opined this employment would amount to marginal and protected employment.  C.E.B. noted the functional effects of the Veteran's anxiety as related in the affidavits from the Veteran and the appellant, as well as the Veteran's VA treatment records.  C.E.B. opined that the Veteran's anxiety-related symptoms of insomnia, isolation, erratic motivation to complete tasks, avoidance, anger/irritability/outbursts, panic attacks, agoraphobia, impaired impulse control, difficulties in adapting to stressful circumstances, and an inability to establish and maintain effective relationships resulted in the Veteran's sub-par levels of occupational concentration, persistence, and pace, causing total unemployability.  C.E.B. further opined the it was at least as likely as not the Veteran's service-connected anxiety alone prevented him from securing and following a substantial gainful occupation beginning in 2001. 

Accordingly, the Board finds the totality of the evidence of record indicates it was factually ascertainable the Veteran was entitled to a TDIU due to his service-connected anxiety disorder throughout the appeal period.  Although the Veteran had a period of full-time employment in 2006, the Veteran was unable to maintain that employment due to his worsening anxiety symptoms.  Further, any other employment during the appeal period was marginal employment, as indicated by C.E.B. and the Veteran's SSA earnings statement.  Therefore, the Board finds the grant of entitlement to a TDIU is effective January 29, 2004, the date of the Veteran's claim of entitlement to service connection for an anxiety disorder.

In the September 2014 psychological evaluation report, Dr. W.J.A. opined the Veteran was unable to consistently secure or follow substantial gainful employment from the time of his first discharge from active duty service.  In the June 2017 vocational assessment, C.E.B. opined it was at least as likely as not the Veteran's service-connected anxiety alone prevented him from securing and following a substantial gainful occupation beginning in 2001.  However, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.  Accordingly, because the appellant's claim for entitlement to a TDIU is part and parcel of the claim for an increased initial disability rating for the service-connected anxiety disorder, the effective date cannot be earlier than the date of the receipt of the claim for service connection or the date entitlement to service connection arose.  Here, service connection for the anxiety disorder was established as the date of receipt of the claim, January 29, 2004, and therefore the effective date for the grant of a TDIU cannot be earlier than that date.

Accordingly, given the totality of the evidence, the Board finds the criteria for an effective date of January 29, 2004, but no earlier, for entitlement to a TDIU have been met.


ORDER

Entitlement to a 100 percent disability rating for anxiety disorder from June 12, 2008 is granted.

Entitlement to an effective date of January 29, 2004 for the grant of entitlement to a TDIU is granted.


REMAND

The appellant contends the Veteran required the regular aid and assistance of another person to protect him from the hazards incident to his daily environment due to the symptoms of his service-connected anxiety disorder, and that the Veteran was housebound due to his anxiety.  See, e.g., April 2017 representative statement; April 2017 appellant affidavit.  

In an April 2017 affidavit, the appellant indicated the symptoms of the Veteran's anxiety disorder had progressed to the point he became extremely reclusive, and in the years preceding his death he would isolate in his room the majority of the day, would only leave the house for doctors' appointments, and then would only do so if she or his daughter accompanied him.  Further, she stated the Veteran would forget to take his prescribed medications due to his anxiety disorder, despite her reminders.  She also indicated a home health care provider began working with the Veteran in 2015, and because most days the Veteran refused to bathe she and/or the home health care provider had to bathe the Veteran with damp cloths.  Finally, she indicated if the Veteran was home alone he would often get lost in their home, so she had to try and limit his movements when he left his room in order to keep him safe.  Similarly, she stated the Veteran often set small fires in the backyard due to flicking cigarettes without properly extinguishing them before walking away. 

VA treatment records currently associated with the evidentiary record date only to July 2014.  At that time, mental health records indicated the Veteran reported he mostly did not leave his home due to his anxiety, and his daughter or a neighbor would help with shopping.  See July 2014 psychiatry note; March 2014 psychiatry note.  However, the Veteran also reported his wife had taken away his driver's license because of his road rage.  See July 2014 psychiatry note.  A September 2014 Examination Report for Housebound Status or Permanent Need for Regular Aid and Attendance submitted by the Veteran indicated his activities and functions, including bathing needs, were restricted by nonservice-connected peripheral vascular disease of the lower extremities.  There is also no medical evidence of record regarding the assignment of a home health care provider, but the Veteran's VA treatment records indicate he underwent treatment for cancer on multiple occasions, and cancer eventually led to his death.  See, e.g., August 2015 death certificate; September 2014 Dr. W.J.A. psychological evaluation report; November 2011 VA psychiatry note.

Accordingly, the Board finds it is not clear based upon the evidence of record at this time whether the Veteran was in regular need of aid and attendance due solely to his service-connected anxiety disorder, or whether he was permanently confined to his place of residence or immediate premises due to his anxiety disorder.  On remand, the AOJ should undertake appropriate development to obtain any outstanding records regarding the Veteran's home health care provider, as well as obtain the Veteran's outstanding VA treatment records from July 2014 until his death in August 2015.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the appellant to identify any relevant private treatment, to include any private home health care services for the Veteran.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the appellant's claim. 

The appellant's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the appellant and her representative of the status of the Veteran's records, and give the appellant the opportunity to obtain the records on her own.

2. The AOJ should obtain all VA treatment records from July 2014 until the Veteran's death in August 2015.  All obtained records should be associated with the evidentiary record.
3. The AOJ should undertake any further development it determines is warranted.

4. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the appellant and her representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


